      Case 2:17-cv-01520-TLN-AC Document 34 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAIME BELTRAN,                                     No. 2:17-cv-1520 TLN AC P
12                       Plaintiff,
13            v.                                         ORDER
14    ERIC R. BAKER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding with a civil rights action pursuant to 42 U.S.C.

18   § 1983. Counsel Lillian Munoz recently appeared on plaintiff’s behalf, ECF No. 32, and counsel

19   Jarrett Adams has applied for admission to practice pro hac vice under Local Rule 180(b)(2), ECF

20   No. 33. However, the rule provides that “an attorney is not eligible to practice pursuant to (b)(2)

21   if any one or more of the following apply: (i) the attorney resides in California, (ii) the attorney is

22   regularly employed in California, or (iii) the attorney is regularly engaged in professional

23   activities in California.” Local Rule 180(b)(2). Mr. Adams’ application to states that he resides

24   in North Hollywood, California, making him ineligible for admission to practice pro hac vice

25   under Local Rule 180(b)(2).

26          Mr. Adams is welcome to petition for admission to the bar of this court pursuant to Local

27   Rule 180(a). Admission forms are available on the Court’s website.

28   ////
                                                         1
     Case 2:17-cv-01520-TLN-AC Document 34 Filed 04/27/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that the application for admission to practice
 2   pro hac vice, ECF No. 33, is DENIED.
 3   DATED: April 26, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
